Exhibit 99.1 Viking Therapeutics Reports Third Quarter 2015 Financial Results and Provides Corporate Update · Commenced Dosing in Phase 2 Study of VK5211 in Acute Hip Fracture · Phase 2 Study of VK2809 in Hypercholesterolemia and Fatty Liver Disease to Begin by Year-End SAN DIEGO, CA – November 5, 2015 – Viking Therapeutics, Inc. (“Viking”) (NASDAQ: VKTX), a clinical-stage biopharmaceutical company focused on the development of novel, first-in-class or best-in-class therapies for metabolic and endocrine disorders, today announced financial results for the third quarter of 2015 and provided an update on its clinical pipeline and other corporate developments.
